Gregory, J.,
dissenting. — I cannot concur in the opinion of the court. I think the act of March 3d, 1865, (Acts 1865, p. 70,) too plain for construction. The act amended, is that regulating the fees of officers. The subject matter is not the fees of sheriffs, and the fifth section of the original act does not Wholly relate to such fees, but contains a provision in relation to clerks. The portion of the act under consideration is this: “ Clerks and sheriffs shall be entitled to receive such reasonable allowance for extra services as the board of county commissioners may think right and proper, to be .paid out of the county treasury. “ Por atten ding court, per day, three dollars.” By what rule of grammatical or legal construction can the latter clause be made to relate to sheriffs alone, and not to clerks? It is said that the section relates to the fees of sheriffs. But does it not also relate to the compensation of clerks ? It is idle to say that there is no reason for such a compensation to clerks. This is a matter for the legislature to consider, and not the courts.
I think the action of the court below was wrong, and against the general practice of the Circuit and Common Pleas Courts of the State.